Citation Nr: 0120000	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 9, 1994, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2001 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  A notice of disagreement was 
received in March 2001, a statement of the case was issued in 
March 2001, and a substantive appeal was received in April 
2001.


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in October 1969. 

2.  PTSD was first diagnosed in 1992.

3.  A claim for service connection for PTSD was first 
received from the veteran on March 9, 1994.  

4.  By rating decision in August 1994, service connection for 
PTSD was established, effective March 9, 1994.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 9, 1994, for a  grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5110(a), 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.400(b)(2)(i) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as VA outpatient 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for service connection.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Although the veteran contends that the effective date for the 
grant of service connection for PTSD should be the date he 
was separated from service because he alleges PTSD symptoms 
since then, applicable regulations are clear.  They first 
require that a claim be filed with VA to establish 
entitlement to VA benefits.  38 C.F.R. § 3.151(a).  In this 
case, the veteran's claim was date-stamped as received on 
March 9, 1994.  The veteran does not dispute that fact.  

Moreover, a review of the claims file does not show that the 
veteran at any prior time filed a communication, or took any 
action which indicated an intent to seek benefits based on 
PTSD, which can be viewed as an informal claim.  38 C.F.R. 
§ 3.155(a).  Correspondence from 1986 expresses 
dissatisfaction with his employment situation, but cannot be 
reasonably construed as an informal claim for service 
connection for PTSD.  It appears that a diagnosis of PTSD was 
not made until August 1992 as shown by a VA medical record.  
However, because a claim for service connection for PTSD had 
not been denied at any prior time, this August 1992 VA 
medical report cannot be viewed as an informal claim to 
reopen.  38 C.F.R. § 3.157(b).

The law is clear that the effective date for a grant of 
service connection shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after separation; otherwise the date 
of receipt of the claim or the date entitlement arose, 
whichever is later, controls.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).

In the present case, the veteran's claim was not received 
within one year of his separation from service in October 
1969.  Although his entitlement may be said to have arose in 
August 1992 when he was first diagnosed with PTSD, his claim 
was not received until March 9, 1994.  Accordingly, the later 
date, March 9, 1994, is the proper effective date for the 
grant of service connection for PTSD.  The RO has already 
assigned this date as the effective date, and there is no 
legal basis for assigning an earlier date.  The Board 
acknowledges the veteran's contentions that he believes he 
was suffering pertinent symptoms back to the time of his 
discharge from service.  However, the law is quite clear that 
a claim must be filed to request VA benefits, and the facts 
in this case clearly show that there was no claim based on 
PTSD prior to the one received on March 9, 1994.  The Board 
is bound by applicable laws and regulations. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

